Opinion issued April 27, 2017




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-16-01018-CR
                            ———————————
                         DANZIL DSOUZA, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 230th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1512277


                          MEMORANDUM OPINION

      Appellant, Danzil Dsouza, has filed a motion to dismiss the appeal. The

motion complies with Texas Rule of Appellate Procedure 42.2(a). See TEX. R.

APP. P. 42.2(a). We have not issued a decision in the appeal.
      Accordingly, we dismiss the appeal.      See id. 43.2(f).   We dismiss any

pending motions as moot.

      We direct the Clerk to issue the mandate within ten days of the date of this

opinion. See id. 18.1.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2